Ps
UNITED STATES DISTRICT COURT

 

 

WESTERN DISTRICT OF NEW YORK ay \
Q )}
MARCUS WEST, SRS TH cee “Y
Plaintiff, -
“v- 19-CV-0608V
ORDER
TURNER, et al.,
Defendants.
INTRODUCTION

The pro se plaintiff, Marcus West, was an inmate confined at the Fishkill
Correctional Facility when he filed this action. He asserts claims under 42 U.S.C.
§ 1983 and alleges that the defendants violated his Eighth Amendment rights. Docket
Item 1. He also has moved to proceed in forma pauperis (that is, as a person who
should have the prepayment of the ordinary filing fee waived because he cannot afford
it). Docket Item 11. And he has moved for service by the United States Marshals
Service and asked this Court to appoint him counsel. Docket Items 9, 12, and 13.

Because West meets the statutory requirements of 28 U.S.C. § 1915(a) and has
filed the required authorization, Docket Item 11, the Court grants his motion to proceed
in forma pauperis. Therefore, under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a), the
Court screens the complaint. For the reasons that follow, this Court grants his motions
for service. West's motion for the appointment of counsel is denied without prejudice as

premature.
DISCUSSION

Section 1915 "provide[s] an efficient means by which a court can screen for and
dismiss legally insufficient claims." Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007)
(citing Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004)). The court shall dismiss a
complaint in a civil action in which a prisoner seeks redress from a governmental entity,
or an officer or employee of a governmental entity, if the court determines that the
action (1) fails to state a claim upon which relief may be granted or (2) seeks monetary
relief against a defendant who is immune from such relief. See 28 U.S.C.

§ 1915A(b)(1)-(2). Generally, the court will afford a pro se plaintiff an opportunity to
amend or to be heard prior to dismissal "unless the court can rule out any possibility,
however unlikely it might be, that an amended complaint would succeed in stating a
claim." Abbas, 480 F.3d at 639 (citation omitted). But leave to amend pleadings may
be denied when any amendment would be “futile.” See Cuoco v. Moritsugu, 222 F.3d

99, 112 (2d Cir. 2000).

I. SCREENING THE COMPLAINT

In evaluating the complaint, the court accepts all factual allegations as true and
draws all inferences in the plaintiff's favor. See Larkin v. Savage, 318 F.3d 138, 139 (2d
Cir. 2003) (per curiam); King v. Simpson, 189 F.3d 284, 287 (2d Cir. 1999). "Specific
facts are not necessary," and the plaintiff "need only 'give the defendant fair notice of
what the .. . claim is and the grounds upon which it rests." Erickson v. Pardus, 551
U.S. 89, 93 (2007) (alteration in original) (quoting Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 555 (2007)); see also Boykin v. Keycorp, 521 F.3d 202, 213 (2d Cir. 2008)
("[E]ven after Twombly, dismissal of a pro se claim as insufficiently pleaded is

2
appropriate only in the most unsustainable of cases."). Although "a court is obliged to
construe [pro se] pleadings liberally, particularly when they allege civil rights violations,"
McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004), even pleadings submitted
pro se must meet the notice requirements of Rule 8 of the Federal Rules of Civil
Procedure, Wynder v. McMahon, 360 F.3d 73, 76 (2d Cir. 2004).

West raises six claims, all asserting that the defendants—Corrections Officer
Turner, Corrections Officer Larcen, and Corrections Officer John Doe #1—violated his
Eighth Amendment right to be free from cruel and unusual punishment. Docket Item 1
at 1-2. The first, third, fourth, fifth, and sixth claims allege that Turner and Larcen used
excessive force against him. /d. at 5, 8-10. The second claim alleges that Doe failed to
intervene to protect him from harm.' /d. at 5-6. A liberal reading of the complaint tells
the following story.

On October 2, 2018, defendant Turner escorted West out of “Housing Unit E1 for
an alleged out of place violation.” /d. at 5. Defendants Turner, Larcen, and Doe then
conducted a “strip frisk” of West, and “once [West] was fully dress[ed,] Officer Turner
put [him] in a headlock [and] Officer Larcen punched [him] in the left eye.” /d.

Defendant Doe was present and part of the “Turner Response Team.” /d.

 

1 West alleges that his claims were ignored by “a number of officers and the
nurse.” /d. at 9. But he makes no claim for denial of medical care, names no one else
as defendants, and appears to present these allegations as part of the narrative
explanation for his initial report that his injuries were the result of a fight with another
inmate. Indeed, West details a number of appointments with medical professionals
shortly after the alleged attack. The Court therefore does not construe his complaint,
even read liberally, as alleging that other prison staff are liable to West for his claimed
injuries or as raising a claim of deliberate indifference to his medical needs.

3
West's eye “swelled shut,” and the injury caused “unbearable pain.” /d. at 6.
That same day, a prison nurse treated West. /d. at 8. “[O]ut of fear of retaliation,” West
told the nurse that he had “got[ten] into a fight with another inmate.” /d. The following
day, West was transferred to the special housing unit (“SHU”). /d. at 9. A prison doctor
ordered an X-ray and referred West to an ophthalmologist. /d. West also “tried to
report [the] assaults by Officer[s] Turner and Larcen but. . . was rejected by [a] number
of officers and by the nurse [in the] SHU.” /d.

On October 22, 2018, West saw an ophthalmologist at the Wende Correctional
Facility. /d. at 10. The ophthalmologist found that West had “major trauma to [his]
retina” and scheduled a second eye exam. /d. The second physician, who worked at
the Clinton Correctional Facility, confirmed that West had “major trauma to [his] retina
and also a superficial scrape [on his lower] and upper left inner eye approx{imately] ‘/4

and ‘/s[ inches] in length.” /d.

Il. SECTION 1983 CLAIMS
"To state a valid claim under 42 U.S.C. § 1983, the plaintiff must allege that the

challenged conduct (1) was attributable to a person acting under color of state law, and
(2) deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or
laws of the United States." Whalen v. County of Fulton, 126 F.3d 400, 405 (2d Cir.
1997) (citing Eagleston v. Guido, 41 F.3d 865, 875-76 (2d Cir. 1994)). "Section 1983
itself creates no substantive rights; it provides only a procedure for redress for the
deprivation of rights established elsewhere." Sykes v. James, 13 F.3d 515, 519 (2d Cir.

1993) (citing City of Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985)).
To establish liability against a prison official under section 1983, a plaintiff must
allege that individual's personal involvement in the alleged constitutional violation; it is
not enough to assert that the defendant is a “link[ ] in the prison['s] chain of command.”
See McKenna v. Wright, 386 F.3d 432, 437 (2d Cir. 2004); Colon v. Coughlin, 58 F.3d
865, 873 (2d Cir. 1995). Moreover, the theory of respondeat superior is not available in
a section 1983 action. See Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003). But
a supervisory prison official can be found to be personally involved in an alleged
constitutional violation in one of several ways:

(1) the defendant participated directly in the alleged constitutional violation,

(2) the defendant, after being informed of the violation through a report or

appeal, failed to remedy the wrong, (3) the defendant created a policy or

custom under which unconstitutional practices occurred, or allowed the
continuance of such a policy or custom, (4) the defendant was grossly
negligent in supervising subordinates who committed the wrongful acts, or

(5) the defendant exhibited deliberate indifference to the rights of inmates

by failing to act on information indicating that unconstitutional acts were
occurring.

Colon, 58 F.3d at 873 (citing Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994)).

A. Eighth Amendment Excessive Force Claims

West first alleges that defendants Turner and Larcen violated his Eighth
Amendment rights by using excessive force against him. Docket Item 1 at 5, 8-10.
“(T]he core judicial inquiry” in an excessive force claim is “whether force was applied in
a good-faith effort to maintain or restore discipline, or maliciously and sadistically to
cause harm.” Davidson v. Flynn, 32 F.3d 27, 29 (2d Cir. 1994) (quoting Hudson v.
MecMillian, 503 U.S. 1, 7 (1992)). A court must consider “both the ‘objective’ and the
‘subjective’ components of an alleged violation.” /d. (citing Hudson, 503 U.S. at 7). The

objective component considers the “seriousness of the injury.” /d. The Eighth
Amendment “excludes from constitutional recognition de minimis uses of physical force,
provided that the use of force is not of a sort repugnant to the conscience of mankind.”
Hudson, 503 U.S. at 9-10 (citation omitted). “The subjective component relates to
whether the defendants had a ‘wanton’ state of mind when they were engaging in the
alleged misconduct.” Davison, 32 F.3d at 30 (citing Hudson, 503 U.S. at 6-7).
“Punishments ‘incompatible with the evolving standards of decency that mark the
progress of a maturing society’ or ‘involv[ing] the unnecessary and wanton infliction of
pain’ are ‘repugnant to the Eighth Amendment.’”” Hudson, 503 U.S. at 10 (quoting
Estelle v. Gamble, 429 U.S. 97, 102-03 (1976)).

West alleges that for no good reason defendants Turner and Larcen placed him
in a headlock and punched him, inflicting injuries that resulted in a swollen eye,
“unbearable pain,” and multiple rounds of examination and treatment by medical

professions. Those allegations are sufficient, at this early stage, to survive screening.

B. Eighth Amendment Failure to Intervene Claim

West also alleges that defendant Doe violated his Eighth Amendment rights by
failing to intervene to protect him from Turner's and Larcen’s excessive use of force.
Docket Item 1 at 5-6. “A [law enforcement] officer is under a duty to intercede and
prevent fellow officers from subjecting a citizen to excessive force, and may be held
liable for his failure to do so if he observes the use of force and has sufficient time to act
to prevent it.” Figueroa v. Mazza, 825 F.3d 89, 106 (2d Cir. 2016) (citing O'Neill v.
Krzeminski, 839 F.2d 9, 11-12 (2d Cir. 1988)). “Liability attaches on the theory that the
officer, by failing to intervene, becomes a ‘tacit collaborator’ in the illegality.” /d. (quoting

O'Neill, 839 F.2d at 11-12). “Whether an officer had sufficient time to intercede or was
capable of preventing the harm being caused by another officer is an issue of fact for
the jury unless, considering all the evidence, a reasonable jury could not possibly
conclude otherwise.” Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994).

As noted above, West has plausibly alleged that prison officials used excessive
force against him. He also alleges that defendant Doe was present during this
constitutional violation and failed to intervene to protect him from harm. Moreover, at
this early stage, it is not clear that the sequence of events occurred “in such rapid
succession that [Doe] had no realistic opportunity to attempt to prevent them.” See
O’Niell v. Krzeminski, 839 F.2d 9, 11 (2d Cir. 1988). West's claim for failure to intervene

therefore also survives screening.

lil. DEFENDANT JOHN DOE
Pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997) (per curiam), the New

York State Attorney General’s Office (“Attorney General”) shall ascertain the full names
of Turner, Larcen, and John Doe #1. The Attorney General also shall provide
addresses where these defendants may be served. The Attorney General need not
undertake to defend or indemnify the individuals at this juncture. This order merely
provides a means by which West may name and properly serve the defendants as
instructed by the Second Circuit in Valentin.

The Attorney General shall provide the information specified above regarding the
identities of Turner, Larcen, and John Doe #1 within 35 days of the date of this order.
The information shall be forwarded to the Court’s Pro Se Unit, United States District
Court, 2120 Kenneth B. Keating Federal Building, 100 State Street, Rochester, New

York 14614. Once this information is provided, West's complaint shall be deemed
amended to reflect the name of the defendants, and the United States Marshals Service

shall effect service.

IV. APPOINTMENT OF COUNSEL

West also has asked this Court to appoint counsel for him. Docket Item 12. In
deciding whether to appoint counsel, courts first assess the indigent plaintiff's likelihood
of success on the merits of his claim. See Hodge v. Police Officers, 802 F.2d 58, 61 (2d
Cir. 1986). If the claim meets this threshold requirement, courts consider a number of
other factors, including “the nature of the factual issues the claim presents[,] . . . the
plaintiff's apparent ability to present the case[,]... whether appointment of counsel
would lead to a quicker and more just result by sharpening the issues and shaping
examination[,] . . . [and the plaintiff's] efforts to obtain counsel.” /d.

This action was commenced only recently. The defendants have not yet
answered the allegations in the complaint, so the only facts upon which this Court may
base its decision as to whether this lawsuit is of substance are West's bare allegations.
At this stage, the Court lacks sufficient information to consider the factors stated in
Hodge. West's request for appointment of counsel therefore is denied without prejudice

as premature.

 

In light of the above,
IT IS HEREBY ORDERED that West's motions to proceed in forma pauperis,
Docket Item 11, and for service by the United States Marshals Service, Docket Items 9

and 13, are granted; and it is further
ORDERED that West's motion for appointment of counsel, Docket Item 12, is
denied without prejudice; and it is further

ORDERED that the New York State Attorney General's Office shall provide the
Court with the full names and addresses of defendants Turner, Larcen, and John
Doe #1 within 35 days of the date of this order; and it is further

ORDERED that the Clerk of Court shall cause the United States Marshals
Service to serve copies of the summons, complaint, and this order upon defendants
Turner, Larcen, and John Doe #1 (once identified) without the plaintiff's payment
therefor, unpaid fees to be recoverable if this action terminates by monetary award in
the plaintiff's favor; and it is further

ORDERED that the Clerk of Court shall forward a copy of this order by email to
Michael Russo, Assistant Attorney General in Charge, Buffalo Regional Office
<Michael.Russo@ag.ny.gov>; and it is further

ORDERED that the Clerk of Court shall use the mailing address for non-inmate
mail provided by the New York State Department of Corrections and Community
Supervision's website, http:/Avww.doccs.ny.gov/faclist.html, as needed.

SO ORDERED.

DATED: November / 7, 2019
Buffalo, NY

wr. a
—_S oe /)) (ote Oy,
F 7 ae
/ ~tawrenge J.\Vilardo
/ Y/Y  UnitedStates-Bistrict Judge

L#
